Citation Nr: 1602525	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  07-17 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disorder, described as degenerative disc disease of L3-L4 and L4-5 with spinal stenosis, claimed as secondary to service-connected pes planus.
 
2.  Entitlement to an evaluation in excess of 30 percent for hypothyroidism with thyroidectomy.

3.  Entitlement to a total disability rating due to individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans (DAV)



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to October 1976, and August 1978 to May 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2006, May 2007, and November 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In October 2010, June 2012, and April 2014, the Board remanded the appeal for additional development and adjudicative action.  In November 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the claims file.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The Veteran raised at his November 2012 hearing (Transcript at 10) the issues of entitlement to service connection for impotence and hand tremor (claimed as involuntary motion with hand springing open).  These issues are REFERRED to the Agency of Original Jurisdiction (AOJ).
The issues of service connection for low back disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's thyroidectomy with hormone replacement therapy is not manifested by symptoms of cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, bradycardia, sleepiness, weight gain, or other signs, symptoms, or abnormal findings; to the extent that the Veteran experiences some fatigability, constipation, and mental sluggishness, this is contemplated by his currently assigned disability evaluation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for hypothyroidism with thyroidectomy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic 7903 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  VA sent to the Veteran a VCAA notice letter in January 2007, prior to the rating decision on appeal.  VA supplemented this notice with a letter dated in April 2008, which included the schedular criteria for Diagnostic Code 7903 (Hypothyroidism), and a December 2012 letter addressing the criteria for an award of TDIU.

VA further met its duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) and Social Security Administration (SSA) records along with VA treatment records.  The Veteran noted that he received all his treatment through VA.  These records have been associated with the claims file.  VA afforded the Veteran appropriate VA medical examinations.  VA also provided the Veteran a hearing on appeal.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

It is noted that the VLJ conducting the November 2012 Board hearing satisfied the requirements of 38 C.F.R. § 3.103(c)(2).  See also, Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the hearing, the VLJ explained the issues on appeal, accepted testimony concerning the nature and severity of symptoms, and inquired about the existence of supporting evidence that may have been overlooked.

Finally, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, VA obtained updated VA treatment records and outstanding SSA records, and provided the Veteran a new VA examination to ascertain the nature and severity of his symptoms associated with thyroidectomy.

Accordingly, the Board will address the merits of the claim.

II.  Claims for Increase

The Veteran seeks an evaluation in excess of 30 percent for residuals of thyroidectomy.  He argues a higher evaluation is warranted because he has symptoms of muscle spasms, weakness, decreased concentration, forgetfulness, fatigue, dry skin, food sticking in his throat, weight gain of 35 pounds since his surgery in 2006, and constipation.  He reported that his disease interferes with his social activities and causes cold intolerance.  See VA Form 21-4138 (May 16, 2007).

In November 2012, the Veteran testified that his symptoms varied, but have included weight gain, fatigue/sluggishness, memory problems, and impaired muscle strength.  He demonstrated that that his hand trembled with holding a water bottle.  He asserted that he was impotent due to his thyroidectomy.  He argued that he had mental disturbances that included difficulty with mathematical problems and occasional communication problems.  It was noted that he was 5 feet 8 inches tall and weighed 284 pounds.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Veteran's hypothyroidism is evaluated pursuant to Diagnostic Code 7903.  38 C.F.R. § 4.119.  Under Diagnostic Code 7903, a 30 percent rating is warranted where there is fatigability, constipation, and mental sluggishness.  A 60 percent rating is warranted where the veteran exhibits muscular weakness, mental disturbance, and weight gain; a total 100 percent rating is warranted where there is cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  The rating criteria for Diagnostic Code 7903 are not conjunctive, cumulative, or successive.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Factual Background

Report of VA examination dated in March 2005 reflects complaints of "some numbness" in his face, sluggishness, low energy level, excessive sweating and heat intolerance, constipation (1 bowel movement a day with very hard stools), weight fluctuations (within a range of 10 pounds), neck aches, pills/food sticking in his throat (daily), and feeling depressed (although he denied treatment).  He reported that he must "drink plenty" of fluids to swallow food.  He denied dysphagia for fluids.  The Veteran reported involvement in many activities, such as, church, bowling, interactions with his children and grandchild, and working at a restaurant until it closed 3 weeks earlier.  The Veteran denied cold intolerance, and numbness or tingling of the feet.  Objectively, extraocular muscles were intact, no exophthalmus was noted, and there was no lid lag.  The neck was full.  The thyroid gland appeared diffusely enlarged, but no definite nodules.  There was no tenderness.  Neurological examination showed intermittent minimal fine tremors in hands.  There was normal TSH and T4.  Ultrasound nuclear medicine thyroid imaging with uptake and biopsy results were normal.  Swallowing study and pulmonary function test were normal.  The Veteran was overweight.  Diagnostic studies (NVC/EMG) showed normal motor and sensory function of the extremities.  Cardiovascular exam showed no abnormality.  There were no suspicious findings for malignancy.

Report of VA examination dated in January 2007 reflects history of isthmusectomy in service and full thyroidectomy in November 2006.  Subjectively, symptoms included spasms (muscle abnormality); decreased concentration, depression, emotional instability, forgetfulness, and mental sluggishness (neurological and psychiatric); dry skin, thinning hair, and pruritus (skin and hair); neck tenderness; nausea, weight gain, and constipation (gastrointestinal); and fatigability, generalized weakness, and cold intolerance (general symptoms).  There were no cardiovascular symptoms.  Objectively, weight gain was less than 10 percent compared to baseline.  There was no anemia, gastrointestinal abnormalities, or eye abnormalities.  Skin was dry and warm.  Hair was normal.  Neurological and psychiatric findings showed no evidence of recurrent laryngeal nerve damage, slowed speech, depression, apathy, psychosis, dementia, or signs of carpal/tunnel syndrome or sympathetic nervous system abnormality.  Muscle strength was 4 throughout.  Deep tendon strength at biceps was 1+ on the right and 2 + on the left; brachioradialis was 2+ bilaterally, knee jerk was 2+ bilaterally; and ankle jerk was 1+ bilaterally.  There were no signs of tetany, myxedema, intra-cranial pressure, or other signs of thyroid disease.  The examiner noted that the disease was in remission and that there are mild effects on chores, shopping, exercise, sports, recreation, and traveling with greater effects from concomitant problems with back and feet.

A review of the VAMC treatment records reflects, in January 2007, a history of partial thyroidectomy in March 1983 because of compressive symptoms, and completion of thyroidectomy in November 2006.  On post-operative evaluation, a review of the systems showed positive weight gain, constipation, dry skin, and some nausea.  Deep tendon reflexes, relaxation phase, were slightly delayed.  An August 2007 note reflects that the Veteran was called as part of the depression monitor; it was noted that he had tolerated a change of dosage of medication (Bupropion) and that he was planning to resume school-he was busy with necessary paper work.  A September 2007 endocrinology note reflects pain in the lower part of neck (ongoing since November 2006), constipation, weight gain, some nausea, and dry skin.  Objectively, the Veteran was obese.  The assessment was post surgical hypothyroidism.  Psychiatric note dated October 2007 reflect dysthymia.  A January 2008 note indicated that the Veteran was overweight due to lack of activity and he was counselled on portion control and nutrition-to include refraining from fried foods.

Report of VA examination dated in November 2010 reflects a history of thyroidectomy.  He reported symptoms of fatigability and low energy, weight gain, constipation, cold intolerance, dysphagia (improved since surgery in 2006), breathing difficulty (but noted diagnoses for asthma, allergies, and obstructive sleep apnea), daytime hypersomnolence, spasms of the back , neck and legs along with generalized weakness, memory problems, slowness of thought and mental sluggishness.  Physical examination showed that weight gain is less than 10 percent and that the Veteran's winter clothing could account for the change.  No abnormalities were noted on review of systems.  There was no cardiovascular abnormality and no muscle weakness-power was intact.  Decreased pinprick sensation on the plantar aspect of both feet was noted.

The examiner stated as follows:

The Veteran's TSH has been normal over the past few years, and he reports he has been on this stable dose of Synthroid for the past 10 years.  Normal TSH is consistent with adequate hormone replacement and therefore, the Veteran is not considered to be hypothyroid but is considered euthyroid.  In view of that it is less likely that he has significant symptoms secondary to hypothyroidism.  As mentioned the normal TSH is consistent with adequate hormone replacement.  Hypothyroidism could have caused some symptoms initially but with adequate hormone replacement it is less likely that his current symptoms are secondary to, hypothyroidism.  It was noted that he has been diagnosed with obstructive sleep apnea which causes fatigue and daytime somnolence.  Also he has a history of bronchial asthma which could be responsible for shortness of breath.  Since he is status post total thyroidectomy it is unlikely that he has pressure symptoms.  Mental exam will be done by specialist examiner.  Again it is less likely that hypothyroidism would be causing the symptoms that he reported in view of the normal TSH and stable TSH over the past years consistent with adequate hormone replacement.  There was no bradycardia or muscle weakness detected during the exam.  CPRS problem list included Carpal tunnel syndrome in 2000 but Nov[ember] in 2005 was reported as normal.

Report of VA examination dated in June 2013 reflects in-person exam of the Veteran and review of the claims file.  The examiner noted that the Veteran was status post isthmusectomy in 1983 and thyroidectomy in 2006; and surgically induced hypothyroidism.  The Veteran complained of fatigability, low energy, and constipation.  The examiner noted that the Veteran continued to have normal thyroid function studies on screening, to include from 2010 to the present.  It was noted that the Veteran takes continuous medication (Synthroid).  Objectively, there were no findings, signs, or symptoms attributable to a hyperthyroid or hypothyroid condition, to include fatigability, constipation, mental sluggishness, mental disturbance, muscular weakness, weight gain, sleepiness, cold tolerance, bradycardia, or other symptoms.  There were no findings, signs, or symptoms of hyperparathyroid condition (i.e. weakness, kidney stones, decalcification of bones, nausea, vomiting, constipation, etc.).  There were no findings, signs, or symptoms of hypoparathyroid condition (i.e paresthesias, cataract, increased intracranial pressure, marked neuromuscular excitability, convulsions, laryngeal stridor, etc.).  Physical exam showed normal eyes, neck, and pulse.  The Veteran had no tumors or neoplasms.  Pertinent findings noted a scar on neck from first thyroid surgery in 1983 measures 17 cm by 0.4 cm, which is nontender and partially covered by a skinfold in the neck.  Laboratory tests were performed.  The examiner stated that:

The Veteran s thyroid function is within normal limits on his current hormone replacement regimen.  As discussed at the time of the 2010 C&P rating the Veteran's continued complaints of fatigability, low energy, and constipation cannot be attributed to a hypothyroid condition as his thyroid function is NORMAL on replacement therapy.  The reason for the persistence of these symptoms is unknown.

SSA records are silent for residual disability associated with thyroidectomy, and updated VA treatment records reflect ongoing treatment for multiple medical problems.  VA back examination dated in shows muscle spasms with degenerative arthritis of the thoracolumbar spine.  VA PTSD examination dated in May 2013 shows symptoms to include depression and disturbances of motivation and mood.  Memory was described as at baseline, and attention and concentration were adequate for purposes of the exam.  At this time, the Veteran reported spending a lot of time reading and researching scripture on the computer; he noted that he teaches Sunday school and attended bible study.  Also, SSA records show that he makes his own medical appointments.

The record shows that the Veteran is separately rated for post traumatic stress disorder (PTSD) at the 50 percent disability level.

Analysis

Having carefully reviewed the evidence of record, the Board finds that the evidence is against an evaluation in excess of 30 percent for status post thyroidectomy.  Neither the lay nor the medical evidence more nearly reflects the criteria for a higher evaluation.  38 C.F.R. § 4.7.  The severity and frequency of the Veteran's symptoms of fatigability, constipation, and mental sluggishness are fully contemplated by the current 30 percent disability evaluation.

The Board has fully considered all the symptoms reported by the Veteran and acknowledges that the symptoms listed in Diagnostic Code 7903 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board will address each of the symptoms suggested by the Veteran as related to his status post thyroidectomy.

During this appeal period, the Veteran has reported symptoms attributed to his thyroid disorder that include:  muscle spasms and weakness, memory problems decreased concentration, forgetfulness, fatigue, dry skin, food sticking in his throat, weight gain since his surgery in 2006, constipation, cold intolerance, fatigue/sluggishness, mental disturbances (difficulty with mathematical problems and occasional communication problems).

In this regard, although the Veteran reports muscle weakness and spasms, the medical evidence show no indication that his thyroidectomy with hormone replacement has caused him muscle weakness or spasms.  VA medical records show back spasms on palpation related to nonservice-connected back disorder.  VA examinations dated in November 2010 and June 20123 reflect no objective findings for muscle weakness or spasms attributable to the Veteran's thyroidectomy, or euthyroid status.  The June 2013 VA examination report showed no muscular weakness due the Veteran's thyroid condition.  A June 2014 VA (back) examination report shows muscle strength was 5/5 in the lower extremities and no muscle atrophy.  Deep tendon reflexes of the lower extremities were normal (2+).  SSA records show the no complaints or findings for muscle weakness related to thyroidectomy.  These records show that the Veteran complained of back and knee problems unrelated to thyroidectomy.  The Veteran is competent to report muscular weakness and muscle spasms.  Layno, supra.  However, the Board finds that he is not competent to attribute these symptoms to his thyroidectomy or treatment as this is not susceptible to lay observation and the Veteran has no medical expertise.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).

The Veteran also reports symptoms of decreased concentration, forgetfulness, fatigue and mental sluggishness.  However, this is incongruous VA treatment records showing that he attended school, pursued a degree in social work, and made his own medical appointments.  It is further incongruous with the Veteran's report of spending a lot of time reading and researching scripture on the computer, teaching Sunday school, and attending bible study.  Notably, VA PTSD exam in May 2013 showed no impairment of memory, attention, or concentration.  SSA evaluation included a section on "Mental Residual Functional Capacity Assessment," but showed neither moderately nor marked limitation of understanding or memory, concentration and persistence, or social interaction.  There were no communication limitations.  Thus, although the Veteran is competent to report these symptoms, the Board finds that he is not credible in view of contradictory evidence of record.

The Board acknowledges that the Veteran has struggled with weight gain throughout the period on appeal.  However, the record shows no indication that this is attributable to thyroidectomy with synthetic thyroid replacement medication.  The record shows that the Veteran's weight problems were attributed to inactive lifestyle and he received nutritional counselling to include consuming non-fried foods.  Also, the record shows no adjustment in the Veteran's medication due to weight changes, which further suggests that his weight problem is not due to thyroidectomy with normal thyroid function on replacement therapy.  The Board observes that the Veteran's has a long history of being overweight to include prior to his total thyroidectomy; he was in the 270 pound range in 2004, the 250 pound range in 2006, 280 in November 2007, 270 pounds range in 2010, 276 pounds in January 2011.  At his hearing on appeal, the Veteran testified that weighed 284 pounds.  The Veteran is competent to report weight changes.  Layno, supra.  However, the Board finds that he is not competent to attribute any changes to his thyroidectomy or treatment as this is not susceptible to lay observation and the Veteran has no medical expertise.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010)

The Board further acknowledges the Veteran's report of cold intolerance.  However, the Board observes that the Veteran has not sought medical treatment for cold intolerance, he did not report cold intolerance during several follow-up visits for his November 2006 thyroidectomy when otherwise reporting symptoms and problems, and that his reports of cold intolerance appear primarily associated with statements associated with his claim for increased disability compensation.  SSA vocational evaluation dated in May 2012 shows that the Veteran had no environmental limitations, to include extreme cold.  Additionally, other than on VA examination based on the claim for increase, the VA treatment records shows no complaints related to cold intolerance.  In view of the foregoing, the Board finds that, although the Veteran is competent to report cold intolerance, his report is not credible as it defies belief that that he would not have reported this symptom when otherwise obtaining follow-up medical care for his condition.  See Layno, supra.  See also, Caluza, supra.  Also, even were the Board to accept that the Veteran has cold intolerance, report of VA examination dated in June 2013 shows that this subjective symptom is not related to his thyroid condition and there is no medical evidence of record showing the contrary.

With respect to the Veteran's reported symptoms of depression, the Board observes that this is part-and-parcel of service-connected PTSD.  The Veteran may not be compensated twice for the same symptomatology as this would result in pyramiding in violation of 38 C.F.R. § 4.14.  As for the Veteran's report of mental disturbance other than depression, report of VA examination dated in June 2013 reflects there were no findings, signs, or symptoms for mental disturbance to include slowing of thought or depression attributable to the Veteran's thyroid removal.  The Board assigned greater probative value to medical evidence in this regard as it was prepared by a skilled, trained medical professional after evaluation of the Veteran; whereas the Veteran has no medical expertise.  To the extent that there is lay and medical evidence of depression, this has no probative value with respect to the Veteran's rating for thyroidectomy and treatment as it is separately compensated.

As for the Veteran's report of symptoms of hair loss and dry skin, even accepting this as true, neither the lay nor the medical evidence shows that hair loss or dry skin has any debilitating effect or causes functional impairment of any kind.  Also, to the extent that the Veteran has food sticking in his throat, there is no indication in the record that this has caused choking, loss of appetite, malnutrition, or any other adverse effect on his well-being.  Therefore, the Veteran's reported symptomatology in this regard has limited probative value.

With respect to the symptoms of fatigability and daytime sleepiness, these symptoms were attributed to nonservice-connected sleep apnea on VA examination dated in November 2013.  Moreover, even accepting that some fatigability is related to his thyroidectomy or treatment, this symptom is fully contemplated by the currently evaluation.

Notably, recent VA examination in June 2013 showed no findings, signs or symptoms attributable to the Veteran's thyroidectomy with hormone replacement, to include fatigability, constipation, mental sluggishness, mental disturbance, muscular weakness, weight gain, sleepiness, cold intolerance, or bradycardia.  Physical examination showed normal eyes, neck, and regular pulse at 80 beats per minute.  The examiner stated that the Veteran's thyroid condition did not impact his ability to work.  

The November 2010 VA medical opinion indicated that "Hypothyroidism could have caused some symptoms initially but with adequate hormone replacement it is less likely that his current symptoms are secondary to, hypothyroidism."  Also, the June 2013 VA medical opinion again noted that that the Veteran s thyroid function was within normal limits and that the symptoms reported (fatigability, low energy and constipation) could not be attributed to a hypothyroid condition as his thyroid function is normal on replacement therapy.

In summary, the Board finds that the Veteran's statements concerning symptoms he believes are due to his thyroidectomy and treatment have diminished probative value.  The Board finds that the medical findings and reports of medical professionals are more probative because the medical findings were obtained by trained, neutral medical professionals after examination of the Veteran, obtaining or reviewing appropriate tests and/or studies, and review of the claims file in regard to the VA examinations in this matter.  Symptomatology showing disability that more nearly reflects the criteria for a 60 percent or higher evaluation are not shown.  38 C.F.R. § 4.7.

The Board has considered whether a higher disability evaluation may be assigned under any other potentially applicable provision of the rating schedule.  However, neither the lay nor the medical evidence show that the Veteran has emotional instability, tachycardia, fatigability, and increased pulse or blood pressure associated with his disorder, or any other signs, symptoms or findings compensably disabling related to thyroidectomy and/or treatment.

While the Veteran is competent to report that his disability is worse than presently evaluated, whether a disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for a higher evaluation at any time during this appeal period.  See Hart, supra.

Accordingly, the claim is denied.  The Veteran's thyroidectomy with hormone replacement therapy is not manifested by symptoms of cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, bradycardia, sleepiness, weight gain, or other signs, symptoms, or abnormal findings; to the extent that the Veteran experiences some fatigability, constipation, and mental sluggishness, this is contemplated by his currently assigned disability evaluation.  As the evidence is not in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected disability is contemplated and reasonably described by the rating criteria discussed above.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

The Board finds that the available schedular evaluations are adequate to rate the disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.


ORDER

An evaluation in excess of 30 percent for hypothyroidism with thyroidectomy is denied.


REMAND

Low Back Disability

The Veteran seeks service connection low back disability.  He avers that low back disability is secondary to gait abnormality caused by service connected disability (pes planus).

STRs reflect normal clinical evaluation of the spine on service entry examination in July 1975 and no history of recurrent back pain.  Report of examination (separation) dated in September 1976 reflects normal clinical evaluation of the spine and history of recurrent back pain.  The examiner elaborated that he his recurrent low back pain was associated with work.  The Veteran indicated that his usual occupation was helicopter repair.  Report of examination (enlistment) dated in July 1978 reflects normal clinical evaluation of the spine.  The Veteran denied recurrent back pain and arthritis on the history part of that exam.  A July 8, 1981 note shows complaint of thoracic chest and mid back pain of 3 years duration.  The assessment was muscle strain, mid-sternum.  A July 28, 1985 note shows complaint of low back problems after twisting injury from playing basketball.  Lumbosacral strain was assessed.  Treatment plan was Motrin, and no duty for 24 hours with bed rest.  The next day the Veteran presented with report of improved symptoms.  Objectively, there were thoracic back spasms.  The assessment was acute back strain.  Report of separation examination dated in May 1986 reflects normal clinical evaluation of the spine.  The Veteran reported a history of recurrent back pain on the history part of that exam.  The examiner reported that the Veteran's history (reviewed) was unremarkable except for thyroidectomy.

Report of VA foot examination dated in March 2005 reflects that the Veteran had a "normal non-antalgic gait."  Report of foot examination dated in September 2006 reflects no antalgic gait.  A November 2010 VA examination report noted that "if the patient had rigid severe deformities with a lot of gait disturbances that it would be possible for pes planus to cause low back problems."  However, the November 2010 VA examiner concluded that the Veteran's low back disorder was not proximately caused or aggravated by his service-connected bilateral pes planus because his pes planus was considered to be mild in nature and his feet were evaluated as very flexible and without bony deformity present on a physical exam or on x-ray.

Because Veteran's bilateral pes planus disability was subsequently characterized during this appeal as "severe," another VA medical opinion was obtained.  Specifically, the April 2014 Board remand directed that the AOJ obtain a medical opinion on whether it is at least as likely as not that low back disorder is proximately due to (causally related) or aggravated (permanently worsened) by any service connected disorder, specifically service-connected pes planus and the Veteran's report of altered gait.  The examiner was directed to provide a clear rationale for all opinions, including a complete discussion of the facts and medical principles.

Report of VA examination dated in May 2014 reflects a diagnosis for degenerative arthritis of the spine.  By history, the Veteran injured his back in service from overuse in 1975 and currently complained of "lumbar back axial pain."  The examiner opined that the condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The stated rationale was:  "The patient has degenerative changes in his back and pain from that, it is unrelated to his service-connected pes planus.  Back pain and degeneration is common and multifactorial."  In May 2014 addendum, the VA examiner opined that the Veteran's low back disorder was not "at least as likely as not aggravated beyond its natural progression" by service-connected disability.  The stated rationale was:

The patient has axial back pain associated with degenerative changes which is also common for his age and the general population.  Pes planus is not a medically known cause of lumbar spine degeneration or arthritis and therefore cannot be assumed to be the cause of low back pain.  Any gait changes as subjectively experienced by the patient do not explain the findings of his exam and history.  It is therefore very unlikely that his current back pain is service connected or related to pes planus.

Having carefully reviewed the evidence of record to include the recent VA examination and medical opinions dated in 2014, the Board finds that the May 2014 VA medical opinions are inadequate.  The medical opinion that the Veteran's back disorder is not aggravated by pes planus or subjective gait abnormality is not adequately supported.  The stated rationales do not explain or support the conclusion.  In fact, the stated rationale consists merely of bald conclusory statements.  For instance, the stated rationale includes that the Veteran's condition is "common for his age and general population."  How this statement bears upon the matter of whether the nonservice low back condition is aggravated (permanently worsened) by nonservice-connected pes planus and/or an altered is completely unclear.  Likewise, it is unclear whether the examiner found evidence of gait abnormalities, and exactly what findings and history are not explained by the Veteran's subjective gait changes that would support his conclusion of no aggravation.

In the end, the examiner provided a rationale that is untethered from the conclusion he seeks to support.  Thus, it is incomplete and inadequate.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, a reasoned explanation has not been provided and the meaning of the rationale as written is incomprehensible to the reader.

It is noted that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

TDIU

In this case, the Veteran meets the numeric requirements for schedular TDIU.  38 C.F.R. § 4.16(a).  He is service connected for post traumatic stress disorder (50 percent), hypothyroidism with thyroidectomy (30 percent), and pes planus (30 percent).  He has an 80 percent combined evaluation (September 19, 2012).  However, the matter of whether he is unable to perform the mental and physical acts of employment due to service-connected disability is inextricably intertwined with the outcome of the Veteran's claim for service-connection for low back disability.

Notably, SSA records show that the Veteran had past work experience as a mail handler, he had worked for the US Postal Service, and he had semi-skilled transferable job skills.  He was found not to have mental restrictions although he had physical limitation on lifting, standing, and sitting due to his back disorder.  The Veteran reported to SSA that he was unable to work due to physical restrictions caused by his bulging discs in the back.  SSA records show that the Veteran reported 2 years of college and that he last worked in May 2004.

The Board must defer consideration of the TDIU claim pending the final adjudication of the outstanding claim for service connection of low back disability, which the Veteran has stated is a contributing factor in his unemployability.

Accordingly, the case is REMANDED for the following action:

1.  The May 2014 VA medical opinions regarding the Veteran's claim for service connection for low back disability should be returned to the examiner.  The examiner must provide a medical opinion on the following:

(a) Whether it is as likely as not (50 percent probability or more) that the Veteran's low back disability is proximately due to service connected pes planus and/or altered gait; and

(b) Whether it is as likely as not (50 percent probability or more) that the Veteran's low back disability is aggravated by service-connected pes planus and/or altered gait.

Aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

All pertinent evidence in the claims file must be reviewed.  The examiner should address the Veteran's theory that his altered gait either caused or aggravates his low back disorder.  The examiner should comment on the November 2010 VA examination report, which indicated that "if the patient had rigid severe deformities with a lot of gait disturbances that it would be possible for pes planus to cause low back problems."

A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

Only if deemed necessary for a medical opinion, the Veteran may be scheduled for a VA examination.

2.  Then, the AOJ should review the medical opinion and supporting bases to ensure that all the requested information and an adequate rationale is provided, or return for such.

3.  Then, after ensuring any other necessary development has been completed, the AOJ should readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


